--------------------------------------------------------------------------------

Exhibit 10.5




27 JULY 2009






CME PRODUCTION B.V.
and
CME ROMANIA B.V.
and
MEDIA PRO MANAGEMENT S.A.
and
MEDIA PRO B.V.
and
ADRIAN SARBU






_________________________________________________


FRAMEWORK AGREEMENT
_________________________________________________
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
Page
1.
Definitions and Interpretation
4
2.
Transaction and Determination of Purchase Consideration
14
3.
Conditions Precedent to Closing
15
4.
Closing
19
5.
Obligations Prior to Closing
23
6.
Warranties
25
7.
Sellers' Undertakings and Post-Closing Covenants
26
8.
Purchaser Undertakings & Post-Closing Covenants
27
9.
Termination
28
10.
Indemnity
29
11.
Limitations on Liability
30
12.
Guarantee
31
13.
Notices
32
14.
Entire Agreement
34
15.
Third Party Rights
34
16.
Amendments
34
17.
Costs and Expenses
34
18.
Set-off and Gross-up
34
19.
Assignment
35
20.
Confidentiality
35
21.
Announcements
35
22.
Severability
35
23.
Further Assurance
36
24.
Waivers
36
25.
Counterparts
36
26.
Governing Law and Jurisdiction
36
27.
Dispute Resolution
36

SCHEDULE 1 BASIC INFORMATION ABOUT THE TARGET COMPANIES
38
SCHEDULE 2 FORM OF CLOSING CERTIFICATES
42
SCHEDULE 3 WARRANTIES
44
SCHEDULE 4 DISCLOSURE SCHEDULE
62
SCHEDULE 5 REAL PROPERTIES
64
SCHEDULE 6 MEDIA PRO TRADEMARKS AND DOMAIN NAMES
74
SCHEDULE 7 LIST OF RELATED PARTY LOANS AND SHAREHOLDER LOANS
81
SCHEDULE 8 POST-COMPLETION OBLIGATIONS
83
SCHEDULE 9 ESTIMATED ADJUSTMENT AMOUNT
85
SCHEDULE 10 AGREEMENT OR DETERMINATION OF ADJUSTMENT AMOUNT
88
SCHEDULE 11 FILM PRODUCTION AND FINANCING TERMS
89
SCHEDULE 12 AGREED FORM SUBSCRIPTION AGREEMENT
91
SCHEDULE 13 AGREED FORM WARRANT
104
SCHEDULE 14 SPECIFIC RELATED PARTIES
113

 

--------------------------------------------------------------------------------


 
THIS FRAMEWORK AGREEMENT (this "Agreement") is made on 27 July 2009


BETWEEN:


(1)
CME PRODUCTION B.V., a company organized under the laws of the Netherlands,
registered under number 34349555 with the Trade Register and having its
registered office at Dam 5B, Amsterdam JS 1012, the Netherlands (the
"Purchaser");



(2)
CME ROMANIA B.V., a company organized under the laws of the Netherlands,
registered under number 33289326 with the Trade Register and having its
registered office at Dam 5B, Amsterdam JS 1012, the Netherlands ("CME Romania");



(3)
MEDIA PRO MANAGEMENT S.A., a Romanian legal person, registered under the number
J40/4177/2001 with the Register of Commerce from Bucharest, CUI 13848658 and
having its registered office at 109 Pache Protopopescu Blv., 6th Floor, sector
2, Bucharest, Romania ("Media Pro Management");



(4)
MEDIA PRO B.V., a company organized under the laws of Netherlands, with
registered number 33288103 and having its registered office at Teleport
Boulevard 140, 1043EJ, 1000 CV, Amsterdam, Netherlands ("MP BV"); and



(5)
ADRIAN SARBU, of 4A Modrogan Street, Sc. A, Et. 5, Apt. 15, Section 1,
Bucharest, Romania, as guarantor (the "Guarantor");



Media Pro Management and MP BV are hereby referred to as the "Sellers" and each
a "Seller", as the context requires.


WHEREAS:


(A)
Media Pro Management and MP BV own, inter alia, interests in a number of
entities more particularly described in Recitals (B) and (C) below that comprise
the entertainment division of the Media Pro Group.



(B)
As of the Execution Date, Media Pro Management owns:



 
(i)
1,797,395 registered shares of Media Pro Pictures S.A. (which represents a
37.475% Ownership Interest), which in turn owns:



 
(a)
50 shares of Media Pro Distribution S.R.L. (which represents a 10% Ownership
Interest);



 
(b)
11,832,361 shares of Studiourile Media Pro S.A. (which represents a 81.47%
Ownership Interest); and



 
(c)
1,020 shares of Domino Production S.R.L. (which represents a 51% Ownership
Interest);



 
(ii)
450 registered shares of Media Pro Distribution S.R.L. (which represents a 90%
Ownership Interest);



 
(iii)
a 100% Ownership Interest in Media Pro Pictures s.r.o. (which corresponds to the
investment contribution to the registered capital of Media Pro Pictures s.r.o.
in the amount of CZK 200,000), which in turn owns:

 

3

--------------------------------------------------------------------------------


 
 
(a)
a 51% Ownership Interest in Zmena s.r.o. (which corresponds to the investment
contribution of CZK 102,000 to the registered capital of CZK 200,000);



 
(b)
a 51% Ownership Interest in Takova normalni rodinka s.r.o. (which corresponds to
the investment contribution of CZK 102,000 to the registered capital of CZK
200,000);



 
(iv)
168,020 registered shares of Pro Video S.R.L. (which represents a 99.95%
Ownership Interest), which in turn owns:



 
(a)
400 shares of Hollywood Multiplex Operation S.R.L. (which represents a 100%
Ownership Interest); and



 
(b)
8 shares of Media Pro Music and Entertainment S.R.L. (which represents a 40%
Ownership Interest); and



 
(v)
12 registered shares of Media Pro Music and Entertainment S.R.L. (which
represents a 60% Ownership Interest).



(C)
As of the Execution Date, MP BV owns:



 
(i)
2,998,818 shares of Media Pro Pictures S.A. (which represents a 62.524%
Ownership Interest); and



 
(ii)
80 shares of Pro Video S.R.L. (which represents a 0.05% Ownership Interest).



(D)
The Sellers wish to sell and the Purchaser wishes to acquire the Sale Securities
in consideration of the Purchase Consideration (each term defined below),
subject to the terms and conditions contained herein.



(E)
It is intended that after the Execution Date, certain Target Companies and Media
Pro Management shall issue and register additional shares in relation to the
capitalization of the Shareholder Loans pursuant to this Agreement.



IT IS AGREED as follows:


1.
Definitions and Interpretation



1.1
The following definitions apply in this Agreement:




 
"Accounts"
means the audited balance sheet as at the Accounts Date and the audited profit
and loss account for the period ended on the Accounts Date of each of the Target
Companies, and the notes, reports, statements and other documents which are
required by law to be, or are otherwise, annexed to the same;
       
"Accounts Date"
means 31st December 2008;
       
"Adjustment Amount"
means the amount equal to the adjustment amount as determined or agreed in
accordance with the provisions of Schedule 10 and set out in the Adjustment
Statement;
       
"Adjustment Statement"
means the finalised statement setting out the Adjustment Amount provided in
accordance with Schedule 10;

 

4

--------------------------------------------------------------------------------


 

       
"Affiliate"
of a person means any person that directly or indirectly through one or more
intermediaries Controls, is Controlled by, or is under common Control with, such
person; provided that, for the avoidance of doubt, neither CME, CME Romania nor
the Purchaser shall be considered an Affiliate of either of the Guarantor, the
Sellers or any of the Target Companies for purposes of this Agreement or any of
the Transaction Documents;
       
"Agreed Form"
means, in relation to a document, the form of that document which has been
initialled for the purposes of identification by each party thereto;
       
"Assigned Receivable"
means any Gross Receivable from Specific Related Parties (trade related) that
has been assigned to Media Pro Management pursuant to Clause 3.1.15;
       
"Business Day"
means a day (other than Saturday or Sunday) on which commercial banks are open
for general business in New York, London and Bucharest (other than solely for
services via the internet);
       
"Business Name Assignment "
means the Business Name Assignment and License Agreement to be entered into on
or before the Closing Date between the Sellers, the Guarantor and the Purchaser
or an Affiliate of the Purchaser in respect of the assignment and license of the
"Media Pro" name;
       
"Cash Consideration"
has the meaning set forth in Clause 2.2.1;
       
"Claim"
means any claims, rights, actions or proceedings of any nature, contingent or
actual, known or unknown, including any appeals in such proceedings, whether
asserted or not, which a person has, could have had, or in the future could have
against any person or any of its subsidiaries and Affiliates or current or
former shareholders, relating in any way to the assets, ownership structure or
other affairs of such person or any of its subsidiaries or current or former
shareholders and Affiliates;
       
"Closing"
means the completion of the sale and purchase of the Sale Securities as
described in Clause 4;
       
"Closing Date"
has the meaning set forth in Clause 4.1;
       
"Closing Statement"
means the statement prepared by the Sellers setting out in Part A the Estimated
Adjustment Amount and in Part B the details of the Estimated Gross Receivable by
MPE from the Specific Related Parties and the Estimated Gross (Payable) by MPE
to the Specific Related Parties (trade related) together with a certification by
a director of each Seller that the Gross Receivable by MPE is solely in relation
to goods and services that have been fully performed and delivered as at the
Closing Date and that no further performance or delivery of goods by any of the
Target Companies is required whatsoever in respect of the Gross Receivable by
MPE from Specific Related Parties other than the use of property rented by
Specific Related Parties from Target Companies under agreements set out in
Schedule 5;

 

5

--------------------------------------------------------------------------------


 

       
"CME"
means Central European Media Enterprises Ltd., a Bermuda company;
       
"CME Common Shares"
means the Class A Common Shares and the Class B Common Shares in the capital of
CME;
       
"Conditions Precedent"
means the conditions to Closing set out in Clause 3;
       
"Consideration Shares"
has the meaning set forth in Clause 2.2.2;
       
"Control"
means the power to direct or cause the direction of the management or policy of
any person, directly or indirectly, whether through family relationship (if a
natural person), the holding of securities or other participation interests, by
virtue of an agreement, arrangement or understanding or on other grounds, and
"Controlling" and "Controlled" shall have the correlative meanings proceeding
from this term;
       
"Converted Shareholder Loans"
means such of the Shareholder Loans in the aggregate principal amount of not
less than RON 75 million that are capitalized in accordance with Clause 3.1.14
of the Conditions Precedent (with the aggregate amount of such Shareholder Loans
denominated in a currency other than RON revalued in RON as of any relevant
date);
       
"Data Protection Legislation"
means all laws applicable in Romania or in any other relevant jurisdiction
concerning the protection and/or processing of personal data;
 
"Disclosure Schedule"
means the disclosures made as of the Execution Date against the Warranties of
the Sellers set out in Schedule 4, which disclosures have been arranged in
sections corresponding to the numbering and lettering of the applicable Warranty
in Schedule 3 (and which shall also apply to other Warranties only to the extent
that it is reasonably apparent from the face of the disclosure that such
disclosure would also apply to such other Warranties);
       
"Domino"
means Domino Production S.R.L., a Romanian legal person, registered under the
number J40/7857/2007, fiscal registration number CUI 21597484 and having its
registered address at Bucharest, 5 Intr. Nicolae Iorga Street, 1st Floor, Apart.
7, Sector 1, Romania;
       
"Encumbrances"
means any Claim, charge, mortgage, pledge, security, lien, option, equity, power
of sale, hypothecation or other third party right, retention of title, right of
pre-emption, right to acquire, right of first refusal or security interest of
any kind;

 

6

--------------------------------------------------------------------------------


 

 
"Estimated Adjustment Amount"
means the amount equal to the estimated adjustment amount estimated in good
faith in accordance with Schedule 9 and set out in the Closing Statement;


 
"Execution Date"
means the date hereof;
       
"Existing Dispute"
has the meaning set forth in Clause 27.3;
       
"Euro" or "EUR" or "€"
means the single currency of those member states of the European Communities
that adopt or have adopted the Euro as their lawful currency under the
legislation of the European Communities for Economic Monetary Union;
       
"Film Production and Financing Terms"
means the Film Production and Financing Terms between Adrian Sarbu and CME
attached as Schedule 11;
       
"Governmental Authority"
means any supranational, national, provincial, municipal or other court,
arbitral tribunal, administrative agency or commission or other governmental
administrative or regulatory body, authority, agency or instrumentality;
       
"Guaranteed Obligations"
has the meaning set forth in Clause 12.1;
       
"Guarantor"
means Adrian Sarbu, a national of Romania, residing at 4A Modrogan Street, Sc.
A, Et. 5, Apt. 15, Section 1, Bucharest, Romania;
       
"HMO"
means Hollywood Multiplex Operation S.R.L., a Romanian legal person, registered
under the number J40/6452/1999, fiscal registration number CUI 11966932 and
having its registered address at Bucharest, 55-59 Calea Vitan Street, 2nd Floor,
Sector 3, Romania;
       
"IFRS"
means the International Financial Reporting Standards promulgated from time to
time by the International Accounting Standards Board;
       
"Indemnified Party"
has the meaning set forth in Clause 10.3;
       
"Indemnity Claim"
means any claim by the Purchaser Protected Party pursuant to the indemnities in
Clause 10;
       
"Information Technology"
means software, hardware, networks, data bases and other analogous rights of any
description whatsoever, used by the Target Companies and necessary to carry out
the Media Pro Entertainment Business;
       
"ING Existing Facility"
means the facility agreement dated 12 November 2001 (as amended) among ING Bank
N.V., Media Pro Management, MPP, MPS, MPME, Pro Video as well as certain other
Affiliates of the Sellers;

 

7

--------------------------------------------------------------------------------


 

 
"ING Security Interests"
means any security granted by the Target Companies in favour of ING Bank N.V. or
its affiliates pursuant to the ING Existing Facility;
       
"Intellectual Property"
means all rights in and in relation to patents, inventions, know-how, if any,
trade marks (including the Media Pro Trademarks as detailed in Schedule 6),
trade mark applications, trade or business names, domain names, utility models,
copyrights (and all extensions and renewals thereof), registered and
unregistered design rights, databases, software, know-how and other confidential
information and trade secrets (including customer and supplier lists) and other
analogous rights of any description whatsoever, whether registered or capable of
registration, necessary to carry out the Media Pro Entertainment Business;
       
"Longstop Date"
means December 31st, 2009, or such later date as the Parties may agree in
writing;
       
"Losses"
has the meaning provided in Clause 10.1;
       
"Management Accounts"
means the monthly consolidated financial statements of the Media Pro
Entertainment Business, consisting of balance sheet, profit and loss accounts
and cash flow statements prepared in each case in RON in accordance with IFRS,
and the notes, reports and statements required to be annexed thereto audited as
at December 31st, 2008;
       
"Material Adverse Effect"
means an effect that is or is reasonably likely to be materially adverse to the
assets, business, results of operations, financial condition or prospects of the
Media Pro Entertainment Business, including any acceleration of the ING Existing
Facility or enforcement against the ING Security Interests or any enforcement
action by any relevant Tax Authority against any of the assets of the Target
Companies;
       
"Media Pro Authorizations"
means all approvals, licenses, permits and authorizations required for lawfully
carrying out the Media Pro Entertainment Business;
       
"Media Pro Entertainment Business" or "MPE"
means the operations of the Target Companies and such other related businesses
owned or operated by the Target Companies and/or their subsidiaries;
       
"Media Pro Trademarks"
means all trademarks using the Media Pro name that have been applied for and/or
registered by the Guarantor or any of its Affiliates, the particulars of which
are set out in further detail in Schedule 6;
       
"MP BV Securities"
means the following Ownership Interests held by MP BV:


(i)     2,998,818 shares of MPP (which represents a 62.52% Ownership Interest);
and

(ii)    80 shares of Pro Video (which represents a 0.05% Ownership Interest);

 

8

--------------------------------------------------------------------------------


 

 
"MPD"
means Media Pro Distribution S.R.L., a Romanian legal person, registered under
the number J23/2135/2007, fiscal registration code CUI 18734735 and having its
registered address at Buftea, 1 Studioului Street, Central Building of
Studiourile Media Pro SA, room 141, Ilfov County, Romania;
       
"MPE Romanian Transfer Agreements"
means the agreements on the transfer of the relevant Ownership Interests in each
of MPP, MPS, MPD, MPME and PRO VIDEO between the applicable Seller and the
Purchaser (together with any Affiliate of the Purchaser as the Purchaser shall
direct in writing to the applicable Seller in respect of some or all of the Sale
Securities) to be entered into on or before the Closing Date in the Agreed Form;
       
"MPME"
means Media Pro Music and Entertainment S.R.L., a Romanian legal person,
registered under the number J23/3300/2008, fiscal registration number CUI
24651464 and having its registered address at Buftea, 1 Studioului Street,
Central Building of Studiourile Media Pro SA, room 141, Ilfov County, Romania;
       
"MPM Securities"
means the following Ownership Interests held by Media Pro Management:
          (i) 
1,797,395 shares of MPP (which represents a 37.48% Ownership Interest);
          (ii)  450 shares of MPD (which represents a 90% Ownership Interest);  
        (iii)  a 100% Ownership Interest in MPP Czech (which corresponds to the
investment contribution to the registered capital of Media Pro Pictures s.r.o.
in the amount of CZK 200,000);           (iv)  168,020 shares of Pro Video
(which represents a 99.95% Ownership Interest); and           (v)
12 shares of MPME (which represents a 60% Ownership Interest), 
       
"MPP"
together with such additional shares as may be issued in connection with any
increase in the equity of any such Target Company in connection with the
conversion of the Converted Shareholder Loans pursuant to Clause 3.1.14; means
Media Pro Pictures S.A., a Romanian legal person, registered under the number
J23/1058/2001, fiscal registration code CUI 9325987 and having its registered
address at Buftea, Studioului Street, Building 1 on the set, 2nd Floor, Ilfov
County, Romania;

 

9

--------------------------------------------------------------------------------


 

 
"MPP Czech"
 
means Media Pro Pictures s.r.o., a limited liability company organized and
existing under the laws of the Czech Republic, identification number 278 62 950,
having its registered address at Prague 5, Kříženeckého nám. 1078/5A, Postal
Code 152 00, the Czech Republic, registered in the Commercial Register
maintained by the City Court in Prague, Section C, Insert 122487, and having the
registered capital in the amount of CZK 200,000;
       
"MPP Czech Transfer Agreement"
means the Agreement on Transfer of the 100% Ownership Interest in MPP Czech
(which corresponds to the entire registered capital of MPP Czech of CZK 200,000)
between Media Pro Management and the Purchaser to be entered into on or before
the Closing Date in the Agreed Form;
       
"MPS"
means Studiourile Media Pro S.A., a Romanian legal person, registered under the
number J23/2525/2002, fiscal registration number 2788288 and having its
registered address at Buftea, 1 Studioului Street, Ilfov County, Romania;
       
"Net Specific Related Parties’ Receivable/(Payable)"
means the amount equal to the Net Specific Related Parties’ Receivable/(Payable)
as determined or agreed in accordance with the provisions of Schedule 9 and set
out in the Adjustment Statement (which, for the avoidance of doubt, shall
exclude any Assigned Receivable that is subject to a Set-Off);
       
"Ownership Interests"
means the shares, participation rights or other equity ownership interest of any
person;
       
"Party" or "Parties"
means a party and collectively the parties to this Agreement, provided that,
references to "Party" or "Parties" shall only include CME Romania when the term
is used in Clause 9.6 and Clauses 13 to 27 (inclusive);
       
"Permitted Contracts"
means (i) any rental agreements with Specific Related Parties in effect on the
Execution Date; (ii) any communications services contracts with Specific Related
Parties in effect on the Execution Date; (iii) contracts, agreements or
arrangements for the provision of management, consulting or similar services by
Media Pro Management to any of the Target Companies in effect as of the
Execution Date; and (iv) agreements for the provision of any other goods or
services provided in the ordinary course on an arms' length basis by the Sellers
and their Affiliates (excluding the Target Companies) to the Target Companies,
provided that Permitted Contracts in the aggregate may not obligate the Target
Companies to payments of more than EUR 100,000 per month;
       
"Programming Library"
means all programming, production, dubbing and other rights (including any
commitments or options to acquire or renew any such rights in the future) held
on behalf of the Media Pro Entertainment Business by the Target Companies or
otherwise, including any receivables due from the sale or transfer of such
rights;

 

10

--------------------------------------------------------------------------------


 

 
"Pro Video"
means Pro Video S.R.L., a Romanian legal person, registered under the number
J23/247/2002, fiscal registration number CUI 11277792 and having its registered
address at Buftea, 1 Studioului Street, Building Studio Sunet, 1st Floor, Ilfov
County, Romania;
       
"Purchase Consideration"
means the Cash Consideration, the Consideration Shares and the Warrant;
       
"Purchaser Protected Parties"
has the meaning set forth in Clause 10.1;
       
"RCC"
means the Romanian Competition Council;
       
"Real Properties"
means the properties owned or occupied by the Target Companies, particulars of
which are set out in Schedule 5;
       
"Related Dispute"
has the meaning set forth in Clause 27.3;
       
"Remaining Shareholder Loans"
means such of the Shareholder Loans, other than the Converted Shareholder Loans,
in the aggregate maximum principal amount of RON 18 million;
       
"Rodinka"
means Takova normalni rodinka s.r.o., a limited liability company organized and
existing under the laws of the Czech Republic, with identification No. 279 32
702, having its registered seat at Prague 2, Kunĕtická 2534/2, Postal Code 120
00, registered in the Commercial Register maintained by the City Court in
Prague, Section C, Insert 127421;
       
"RON"
means the lawful currency of Romania;
       
"Sale Securities"
means the MPM Securities and the MP BV Securities;
       
"Set-Off"
means the extinguishing of any Remaining Shareholder Loans by set off against
any Assigned Receivable pursuant to Clause 3.1.16;
       
"Set-Off Amount"
means the aggregate principal amount of Remaining Shareholder Loans set off
against any Assigned Receivable in any Set-Off;
       
"Shareholder Loans"
means the shareholder and related party loans set forth in Schedule 7 hereto,
which shall all be assigned to Media Pro Management pursuant to Clause 3.1.14;
       
"Specific Related Parties"
means those entities, in which the Guarantor has direct or indirect ownership
interests, having commercial relationships with MPE, set out in Schedule 15;
       
"Subscription Agreement"
means the Subscription Agreement between CME and the Sellers, to be entered into
on or before the Closing Date in the Agreed Form attached as Schedule 12;

 

11

--------------------------------------------------------------------------------


 

 
"Supplementary Disclosure Schedule"
means the disclosures made as of the Closing Date against the Warranties of the
Sellers, which disclosures have been arranged in sections corresponding to the
numbering and lettering of the applicable Warranty in Schedule 3 (and which
shall also apply to other Warranties only to the extent that it is reasonably
apparent from the face of the disclosure that such disclosure would also apply
to such other Warranties);
       
"Target Companies"
means Domino, HMO, MPD, MPME, MPP, MPP Czech, MPS, Pro Video, Rodinka and Zmena;
       
"Target Deficit"
means an amount equal to RON 30 million;
       
"Tax" or "Taxes"
means any or all taxes, however denominated, including any interest, penalties
or other additions to tax that may become payable in respect thereof, imposed by
any Governmental Authority, which taxes shall include all income or profits
taxes, payroll and employee withholding taxes, social and health insurance
contributions, sales and use taxes, ad valorem taxes, excise taxes, franchise
taxes, business license taxes, occupation taxes, real and personal property
taxes, stamp taxes, environmental taxes, withholding taxes, securing taxes,
transfer taxes and other governmental charges or obligations of the same or of a
similar nature to any of the foregoing which are required to be paid, withheld
or collected;
       
"Tax Authority"
means a Governmental Authority competent to impose or collect Taxes;
       
"Third Party Claim"
means any Claim against any Purchaser Protected Party by any person other than a
Party to this Agreement;
       
"Total MPE Net Working Capital Deficit"
means the amount set forth in Schedule 9;


       
"Trademark Assignments"
means the Deed of Assignment to be signed on or before the Closing Date between
the Purchaser or an Affiliate designated by it and the Guarantor in respect of
the assignment to the Purchaser or such Affiliate of all right, title and
interest to certain Media Pro Trademarks not currently owned and registered in
the name of a Target Company;
       
"Transaction"
means the transaction set out in Clause 2;
       
"Transaction Documents"
means this Agreement, the Business Names Assignment, the Trademark Assignments,
the Subscription Agreement and the Warrant, and all other documents entered into
pursuant to or in connection with the foregoing;
       
"US Dollars" or "US$"
means the official currency for the time being of the United States of America;
       
"Warrant "
means the Common Stock Purchase Warrant in the Agreed Form attached as Schedule
13;
       
"Warranties"
means the warranties contained in Schedule 3 and each statement identified as a
warranty in any other Transaction Document;
       
"Working Hours"
means the hours of 9:00 a.m. to 5:00 p.m. on a Business Day; and
       
"Zmena"
means Zmena s.r.o., a limited liability company organized and existing under the
laws of the Czech Republic, with identification No. 279 40 284, having its
registered seat at Prague 2, Vinohrady, Máchova 431/21, Postal Code 120 00,
registered in the Commercial Register maintained by the City Court in Prague,
Section C, Insert 128035.

 

12

--------------------------------------------------------------------------------


 
1.2
In construing this Agreement, unless otherwise specified:



 
1.2.1
references to Clauses and Schedules are to Clauses of, and Schedules to, this
Agreement;



 
1.2.2
references to a "person" shall be construed so as to include any physical or
legal person, firm, company or other body corporate, government, state or agency
of a Governmental Authority or any joint venture, association or partnership
(whether or not having separate legal personality);



 
1.2.3
words in the singular include the plural and in the plural include the singular,
and a reference to one gender includes a reference to the other gender;



 
1.2.4
a reference to any law, regulation, statute or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, amended, modified or re-enacted;



 
1.2.5
any reference to a "day" (including within the phrase "Business Day") shall mean
a period of 24 hours running from midnight to midnight (except for the days of
time change lasting 25 or 23 hours which days shall be 25 or 23 hours
respectively);



 
1.2.6
references to time are to Greenwich Mean Time;



 
1.2.7
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented (other than
in breach of the provisions of this Agreement) from time to time;



 
1.2.8
headings, sub-headings, recitals and titles are for convenience only and do not
affect the interpretation of this Agreement;



 
1.2.9
references to documents being in writing shall not include e-mail;



 
1.2.10
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;

 

13

--------------------------------------------------------------------------------


 
 
1.2.11
the words "include", "includes", "including" and "in particular" shall be deemed
in each case to be followed by the words "without limitation";



 
1.2.12
all obligations and liabilities on the part of the Sellers are joint and several
and shall be construed accordingly; and



 
1.2.13
references to a "Party" or the "Parties" shall be construed as to include each
of its permitted successors and permitted assignees.



1.3
The Schedules form an integral part of this Agreement and any reference to this
Agreement shall include the Schedules.



2.
Transaction and Determination of Purchase Consideration



2.1
Subject to the terms and conditions herein, including the satisfaction of the
Conditions Precedent, the Sellers agree to sell, and the Purchaser (relying on,
amongst other things, the Warranties and undertakings in this Agreement) agrees
to purchase, the Sale Securities with full title guarantee and the Intellectual
Property in each case free from all Encumbrances and together with all rights
and entitlements now or hereafter attaching thereto.



2.2
The consideration for the purchase by the Purchaser of the Sale Securities, as
adjusted in accordance with Clause 2.3 (as so adjusted, the "Purchase
Consideration") shall be apportioned as follows:



 
2.2.1
the payment of ten million US Dollars (US$10,000,000) in cash (the "Cash
Consideration");



 
2.2.2
the issuance to the Sellers of two million two hundred thousand (2,200,000)
Class A Common Shares in CME (the "Consideration Shares"); and



 
2.2.3
the issuance to the Sellers of the Warrant.



2.3
Following the Closing Date, the Estimated Adjustment Amount as detailed on the
Closing Statement shall be reviewed and adjusted in accordance with Schedule
10. In the event that the Adjustment Amount is a deficit greater than the Target
Deficit (as converted using the exchange rates in effect on the date of delivery
of the Closing Statement), the Sellers shall reimburse in immediately available
funds to an account notified to the Sellers by the Purchaser the amount by which
such deficit exceeds the Target Deficit.



2.4
On Closing the Cash Consideration shall be paid in immediately available funds
to the accounts of the Sellers notified to the Purchaser not less than five (5)
Business Days prior to the Closing Date in the amounts described in Clause 2.5
and the Consideration Shares and the Warrant issued to the Sellers in accordance
with the notice provided pursuant to Clause 3.1.24.



2.5
The parties agree that following the capitalization set out in Clause 3.1.14,
the division of the Purchase Consideration between the Sellers may be adjusted
to reflect each of the Sellers respective interests in the Target Companies.



3.
Conditions Precedent to Closing



3.1
The obligation of the Purchaser to consummate the Closing is conditional on the
satisfaction or waiver of all of the following on or prior to the Longstop Date:

 

14

--------------------------------------------------------------------------------


 
 
3.1.1
the Parties shall have received the written approvals (in a form reasonably
satisfactory to the Purchaser) of the RCC in connection with the acquisition by
the Purchaser of the Sale Securities, and such approval shall be in full force
and effect as at the Closing Date;



 
3.1.2
each of the Sellers shall have obtained all necessary written consents,
approvals or waivers (which for this purpose shall include the expiry of any
period following a notification such that consent is deemed to be given or no
consent is required) in relation to the execution and performance by each of
them of this Agreement in accordance with its terms and each of the other
Transaction Documents in accordance with their respective terms;



 
3.1.3
each of the Sellers shall have obtained all and any other authorizations,
consents and approvals of any Governmental Authority or third party (which for
this purpose shall include the expiry of any period following a notification
such that consent is deemed to be given or no consent is required) for the
consummation of the transactions contemplated by this Agreement;



 
3.1.4
there shall not be any injunction, decision, order or decree of any nature of
any court or Governmental Authority, or any proceeding pending or threatened
that could result in such an injunction, decision, order or decree, restraining,
prohibiting or preventing any aspect of the Transaction;



 
3.1.5
there shall not have been any action, or any statute, law or regulation enacted
by any Governmental Authority which would cause any Party to be unable to
consummate any aspect of the Transaction, make any aspect of the Transaction
illegal or prohibit, restrict or delay the consummation of any aspect of the
Transaction;



 
3.1.6
the Purchaser or its Affiliate shall have received such opinions from its
financial advisor reasonably satisfactory to the Purchaser with respect to the
terms of the Transaction;



 
3.1.7
the Purchaser shall have received the Closing Statement containing the Estimated
Adjustment Amount;



 
3.1.8
the Purchaser shall have received a certificate, dated as of the Closing Date,
signed by duly authorized officers of each of the Sellers, as to the continued
and valid existence of the Target Companies, certifying and attaching copies of:



 
(i)
the organizational documents of each Target Company; and



 
(ii)
each of the documents set out in Clauses 3.1.2 and 3.1.3;



 
3.1.9
the Sellers and their Affiliates shall have performed and complied in all
respects with all covenants and agreements required by this Agreement or any of
the other Transaction Documents to be performed or complied with by the Sellers
or their Affiliates on or prior to the Closing Date;



 
3.1.10
the Warranties given by the Sellers shall be true and accurate in all material
respects as of the Closing Date or, if not true, shall have been remedied (at
the cost of the Sellers) to the reasonable satisfaction of  the Purchaser;



 
3.1.11
no event or circumstance, individually or in the aggregate, shall have occurred
or be outstanding that may have a Material Adverse Effect;

 

15

--------------------------------------------------------------------------------


 
 
3.1.12
all Encumbrances over any immovable or movable property owned by the Target
Companies shall have been removed on or prior to the Closing Date and the
Purchaser shall use its reasonable endeavours to assist in the removal of such
Encumbrances, including at the sole discretion of the Purchaser, providing a
loan to the Target Companies to assist with the repayment of any of their debt
obligations;



 
3.1.13
subject to the Purchaser providing funding to the Target Companies of
approximately Euro 18.5 million to repay the portion of the ING Existing
Facility that is attributable to the Target Companies, the Target Companies
ceasing to be parties, whether as borrowers or as guarantors, to the ING
Existing Facility, and being released by the bank of any and all obligations
under the ING Existing Facility and the ING Security Interests in a manner
reasonably satisfactory to the Purchaser and the Purchaser shall use its
reasonable endeavours to assist the Target Companies ceasing to be parties to
the ING Existing Facility, being released from any and all obligations under the
ING Existing Facility and the ING Security Interests, including at the sole
discretion of the Purchaser, providing funding to the Target Companies to repay
the portion of the ING Existing Facility that is attributable to the Target
Companies in order to assist with such actions;



 
3.1.14
in respect of the Shareholder Loans:



 
(i)
the Guarantor procuring that any Shareholder Loans for which Media Pro
Management is not already a creditor, is assigned to Media Pro Management by the
entities set out in the column "Creditors" in Schedule 7 to Media Pro Management
by way of legal assignment signed by all parties thereto and Media Pro
Management, such that Media Pro Management shall become the creditor for all
Shareholder Loans;



 
(ii)
Media Pro Management causing the Converted Shareholder Loans to be capitalized
by the cancellation of such Converted Shareholder Loans in exchange for the
issuance of new equity by the relevant Target Company; and



 
(iii)
Media Pro Management producing evidence reasonably satisfactory to the Purchaser
that such capitalization has been completed, including the registration of such
change in the equity of the relevant Target Company with the Romanian Trade
Registry;



 
3.1.15
the Sellers shall have procured that Media Pro Management shall have delivered
to the Purchaser evidence satisfactory to the Purchaser of the assignment to
Media Pro Management of receivables owing from Specific Related Parties to the
Target Companies that would otherwise constitute all or any part of the Gross
Receivable by MPE from Specific Related Parties to be specified in Schedule 9;



 
3.1.16
Media Pro Management extinguishing such of the Remaining Shareholder Loans whose
aggregate principal amount is equal to the amount of any Gross Receivable by MPE
from Specific Related Parties in a maximum aggregate amount equal to the Set-Off
Amount and producing evidence reasonably satisfactory to the Purchaser
confirming the extinguishment of such remaining Shareholders Loans and the
corresponding Assigned Receivables;

 

16

--------------------------------------------------------------------------------


 
 
3.1.17
any Remaining Shareholder Loans not extinguished in connection with Clause
3.1.16 above shall have been assigned to the Purchaser or one of its Affiliates
by way of an agreement signed by all the parties to the relevant Remaining
Shareholder Loan and the Purchaser or one of its Affiliates and any Assigned
Receivable that is not the subject of a Set-Off and included in the Set-Off
Amount shall be included in the Closing Statement;



 
3.1.18
all immovable property owned by MPS and/or MPP as described in Schedule 5 to
this Agreement shall have been duly registered with the relevant Romanian land
book in accordance with Romanian law;



 
3.1.19
the Sellers shall have used their best efforts to obtain a written confirmation
from InterCom Rt. with respect to maintaining the continued existence and full
force and effect of that certain license agreement between Pro Video and
InterCom Rt. after the Closing of the Transaction shall have been obtained, in a
form acceptable to the Purchaser;



 
3.1.20
Warner Home Video shall have been duly notified with respect to the Transaction
and a written confirmation from Warner Home Video with respect to maintaining
the continued existence and full force and effect of that certain Home Video
Distribution License Agreement no.284/01.12.2006 between Warner Home Video and
Pro Video shall have been obtained, in a form acceptable to the Purchaser, it
being acknowledged by the Purchaser that Warner Home Video may, at its sole
discretion, immediately terminate the License Agreement in accordance with its
terms;



 
3.1.21
Panavision International LP, Panavision Europe Limited and Lee Lightning LTD
shall have been duly notified by the Sellers with respect to the Transaction and
written confirmation from such entities with respect to maintaining the
agreement to appoint representatives dated 21 June 2006 between such respective
entities and MPS shall have been obtained, in a form acceptable to the
Purchaser;



 
3.1.22
the change in the shareholding structure of Domino, pursuant to which MPP shall
own fifty-two percent (52%), Mihai Cociasu shall own twenty-four and a half
percent (24.5%) and Pov Shahar Segal Productions shall own twenty-four and a
half percent (24.5%), shall have been duly registered with the Romanian Trade
Registry;



 
3.1.23
the Sellers shall have procured that Media Pro Music & Events s.r.l. shall have
transferred to MPME all assets necessary to operate the business of MPME as
carried on at the Closing Date; and



 
3.1.24
subject to Clause 2.5, at least 20 days prior to Closing, the Sellers shall
provide a written notice to the Purchaser and CME setting out the number of
Consideration Shares and Warrant Shares that each Seller shall receive at
Closing.



3.2
The obligation of the Sellers to consummate the Closing is conditional on the
satisfaction or waiver of all of the following on or prior to the Longstop Date:



 
3.2.1
the Purchaser shall have obtained all necessary written consents, approvals or
waivers in relation the execution and performance by the Purchaser of this
Agreement and each of the other Transaction Documents in each case in accordance
with their respective terms;

 

17

--------------------------------------------------------------------------------


 
 
3.2.2
there shall not be any injunction, decision, order or decree of any nature of
any court or Governmental Authority, or any proceeding pending or threatened
that could result in such an injunction, decision, order or decree, restraining,
prohibiting or preventing any aspect of the Transaction;



 
3.2.3
there shall not have been any action, or any statute, law or regulation enacted
by any Governmental Authority which would cause any Party to be unable to
consummate any aspect of the Transaction, make any aspect of the Transaction
illegal or prohibit, restrict or delay the consummation of any aspect of the
Transaction;



 
3.2.4
the Purchaser and its Affiliates shall have performed and complied in all
respects with all covenants and agreements required by this Agreement or any of
the other Transaction Documents to be performed or complied with by the
Purchaser or its Affiliates on or prior to the Closing Date;



 
3.2.5
the Warranties given by the Purchaser shall be true and accurate in all material
respects as of the Closing Date or, if not true, shall have been remedied (at
the cost of the Purchaser) to the reasonable satisfaction of the Sellers;



3.3
Insofar as permitted under applicable law, the Purchaser may, in its sole
discretion, at any time waive, in whole or in part, conditionally or
unconditionally, any of the Conditions Precedent set out in Clauses 3.1.1 to
3.1.22 (inclusive) by notice in writing to the Sellers.



3.4
Insofar as permitted under applicable law, the Sellers may, in their sole
discretion, at any time waive, in whole or in part, conditionally or
unconditionally, any of the Conditions Precedent set out in Clauses 3.2.1 to
3.2.5 (inclusive) by notice in writing to the Purchaser.



3.5
The Parties shall keep each other fully informed and up to date with respect to
their progress toward the satisfaction of the Conditions Precedent.



3.6
The Purchaser and the Sellers shall actively and positively cooperate with
respect to the satisfaction of the Condition Precedent set out in Clause 3.1.1
and in particular:



 
(i)
the Sellers shall provide all information and documents requested by the
Purchaser in order to facilitate the prompt submission of all notifications and
submissions to the RCC; and



 
(ii)
the Sellers shall not, without the prior approval of the Purchaser (which
approval shall not be unreasonably withheld or delayed), communicate with the
RCC or make any filing, submission or notification in connection with the
Transaction.



3.7
The Sellers shall use their best endeavors to satisfy the Conditions Precedent
for which they are responsible but in the event that the Sellers becomes aware
that they will not be able to satisfy the Conditions Precedent on or before the
Longstop Date, the Sellers shall promptly, and in any event not less than three
(3) Business Days before the Longstop Date, give written notice to the Purchaser
of their inability to satisfy such Conditions Precedent.

 

18

--------------------------------------------------------------------------------


 
3.8
If any Conditions Precedent have not been satisfied (or have not been waived in
accordance with Clauses 3.3 or 3.4) on or before the Longstop Date, this
Agreement shall, unless otherwise agreed by the Parties in writing, terminate
and the provisions of Clause 9 shall apply.



4.
Closing



4.1
The Parties shall cause the Closing to occur promptly after the date on which
the last of the Conditions Precedent have been satisfied or waived in accordance
with this Agreement, but in any event no later than either: (i) the end of the
month in which the Conditions Precedent are satisfied or waived provided that
the Conditions Precedent are satisfied or waived before the 21st calendar day of
that month; or (ii) the end of the following month if the Conditions Precedent
are satisfied or waived after the 21st calendar day of a month (the "Closing
Date").



4.2
The Closing shall take place on the Closing Date at the offices of Media Pro
Management at 109 Pache Protopopescu Blv., 6th Floor, sector 2, Bucharest,
Romania , or at such other location as agreed by the Parties.



4.3
The Sellers shall deliver the Closing Statement to the Purchaser at least three
(3) Business Days prior to the Closing.



4.4
The Sellers shall deliver a substantially final version of the Supplementary
Disclosure Schedule to the Purchaser at least three (3) Business Days prior to
the Closing.



4.5
All deliveries of documents and actions contemplated by this Clause to take
place at Closing shall be deemed to have taken place simultaneously as part of a
single transaction, none of which shall be considered to have taken place unless
and until all such actions shall have taken place, provided that the Purchaser
shall have no obligation to pay or effect any of the Purchase Consideration
until all Conditions Precedent have been satisfied or waived, and all of the
actions of the Sellers set out in Clauses 4.6 and 4.7 have been satisfied.



4.6
On the Closing Date, the Sellers shall deliver or shall procure the delivery to
the Purchaser of:

 
 
4.6.1
(i)
all necessary instruments of transfer for each Target Company in respect of the
Sale Securities, including without limitation, the MPP Czech Transfer Agreement
and the MPE Romanian Transfer Agreements (governed by the law of the relevant
jurisdiction applicable to such transfer), duly executed and completed by the
corresponding Seller in favour of the Purchaser (or in favour of any Affiliate
of the Purchaser as the Purchaser shall direct in writing to the applicable
Seller in respect of some or all of the Sale Securities), together with the
applicable resolutions adopted pursuant to Clause 4.7;

 
 
(ii)
any and all duly executed powers of attorney or other authorities under which
any of the instruments of transfer have been executed; and



 
(iii)
further to Clauses 3.1.2 and 3.1.3, certified copies of all other necessary
authorizations, waivers and consents in respect of the sale of the MPM
Securities and MP BV Securities and the execution of the instruments of transfer
in respect of them;

 

19

--------------------------------------------------------------------------------


 
 
4.6.2
a closing certificate in the form attached hereto in Schedule 2 and, if
reasonably requested by the Purchaser, other confirmations or evidence of the
satisfaction of the Conditions Precedent;



 
4.6.3
a certified copy of the updated registers of Ownership Interests of each of:



 
(i)
MPP evidencing its 10% Ownership Interest in MPD;



 
(ii)
MPP evidencing its 81.47% Ownership Interest in MPS;



 
(iii)
MPP evidencing its 51% Ownership Interest in Domino;



 
(iv)
Pro Video evidencing its 40% Ownership Interest in MPME;



 
(v)
Pro Video evidencing its 100% Ownership Interest in HMO;



 
(vi)
MPP Czech evidencing its 51% Ownership Interest in Rodinka;



 
(vii)
MPP Czech evidencing its 51% Ownership Interest in Zmena,



subject to the Ownership Interests set out in this Clause 4.6.3 being amended
pursuant to the capitalization of the Converted Shareholder Loans as
contemplated in Clause 3.1.14 of this Agreement;


 
4.6.4
one (1) counterpart of each of the Trademark Assignments signed by the Guarantor
and Media Pro Music & Events SRL (as applicable);



 
4.6.5
one (1) counterpart of the Business Name Assignment signed by the Sellers and
the Guarantor;



 
4.6.6
one (1) counterpart of the Subscription Agreement duly executed by the Sellers;



 
4.6.7
the Supplementary Disclosure Schedule, if any;



 
4.6.8
written resignations of each of the directors and statutory executives of any
Target Company designated by the Purchaser to the Sellers at least five (5) days
before the Closing Date to take effect on the Closing Date, in a form
satisfactory to the Purchaser; and



 
4.6.9
signed notices of termination from each of Media Pro Management and MP BV with
regard to any contracts, agreements or arrangements for the provision of
management, consulting or similar services by Media Pro Management or MP BV to
any of the Target Companies, effective as of the Closing Date, except: (i) in
relation to the Permitted Contracts; or (ii) where the terms of any extension of
such agreements or arrangements are approved by the Board of Directors of CME
prior to entry into such extension.



4.7
On or before the Closing Date, the Sellers shall procure that a shareholders
meeting of each of MPP, MPD, Pro Video and MPME are held to decide on the
following matters:



 
4.7.1
approving the execution of the Transaction as well as any relevant documents to
ensure the registration of the transfer of the Sale Securities from the Sellers
to the Purchaser or any of its Affiliates;

 

20

--------------------------------------------------------------------------------


 
 
4.7.2
acknowledging the waiver by the current shareholders of each relevant Target
Company of their pre-emption rights on the sale of shares as provided under the
constitutive acts of such Target Companies;



 
4.7.3
revoking as a result of their resignation the directors and statutory executives
as indicated by the Purchaser at least five days before the Closing Date;



 
4.7.4
appointing the individuals designated by the Purchaser at least five (5)
Business Days before the Closing Date;



 
4.7.5
appointing internal auditors for the Target Companies;



 
4.7.6
approving the restated constitutive acts of the Target Companies evidencing the
new shareholding pursuant to the Closing and all other amendments to the
respective constitutive acts agreed herein;



 
4.7.7
granting powers of attorney for the person(s) who is/are empowered to sign and
execute all Transaction related documents; and



 
4.7.8
with respect to MPP only, ratifying all prior shareholder resolutions taken in
meetings where certain shareholders of MPP have been represented by the
directors of MPP.



4.8
On the Closing Date, the Purchaser shall, or shall procure that its relevant
Affiliate shall:



 
4.8.1
pay the Cash Consideration;



 
4.8.2
deliver, in accordance with the written notice delivered pursuant to Clause
3.1.24 (unless delivery in accordance with the aforementioned written notice is
contrary to any applicable law, regulation or direction of any relevant stock
exchange or regulator, in which case the delivery shall be in accordance with
such law, regulation or direction and where there is discretion that could be
exercised, such discretion to be exercised only by the Purchaser and CME):



 
(i)
one (1) counterpart of the Subscription Agreement duly executed by CME to each
of the Sellers;



 
(ii)
the Warrant to the Sellers;



 
(iii)
certificates representing two million two hundred thousand (2,200,000) Class A
Common Shares, evidencing the number of shares in CME issued to the Sellers,
each registered in such Seller's name;



 
4.8.3
deliver one (1) counterpart of each of the Trademark Assignments signed by the
Purchaser or an Affiliate of the Purchaser (as applicable);



 
4.8.4
deliver one (1) counterpart of the Business Name Assignment signed by the
Purchaser or an Affiliate of the Purchaser (as applicable); and



 
4.8.5
deliver a closing certificate in the form attached hereto in Schedule 2.



4.9
On the Closing Date, CME Romania shall deliver:

 

21

--------------------------------------------------------------------------------


 
 
4.9.1
all necessary instruments of transfer (governed by the law of the relevant
jurisdiction applicable to such transfer) in respect of the transfer of its 8.7%
Ownership Interest in Media Pro Management and its 10% Ownership Interest in MP
BV, duly executed and completed by CME Romania in favour of the Guarantor or a
party designated by it;



 
4.9.2
any and all duly executed powers of attorney or other authorities under which
any of the instruments of transfer have been executed to the Guarantor or a
party designated by it; and



 
4.9.3
one (1) counterpart of a deed of termination and release in relation to the
pledge agreement between CME Romania and the Guarantor dated August 11, 2006 to
the Guarantor.



4.10
On the Closing Date, the Purchaser shall procure that Adrian Sarbu shall be
appointed as Executive Chairman of the company directly owning or controlling
Media Pro Entertainment Business for an initial term of five (5) years effective
from the Closing, which term may be renewed by the Purchaser in its sole
discretion.



4.11
If Closing does not take place by 5:00 p.m. on the Closing Date (or such later
time as the Parties may agree in writing) because the Sellers fail to comply
with any of their obligations under this Clause, the Purchaser may, in its sole
discretion, by written notice to the Sellers:



 
4.11.1
postpone Closing to a later date (being a date not later than the Longstop
Date); or



 
4.11.2
terminate this Agreement, in which case the provisions of Clause 9 shall apply.



5.
Obligations Prior to Closing



5.1
From and including the Execution Date and up to and including the earlier of the
Closing Date and the Longstop Date, the Sellers shall (on their own behalf and
on behalf of any Affiliates):



 
5.1.1
procure that the Media Pro Entertainment Business shall be conducted in the
ordinary course;



 
5.1.2
use their respective best efforts to preserve and protect the assets (including
the Intellectual Property and the Real Properties) necessary for the operation
of the Media Pro Entertainment Business and in particular maintain in force all
insurance policies in respect thereof and not knowingly default under any
provision thereof, and duly give notice to the Purchaser of and maintain any
Claims under any such insurance policies;



 
5.1.3
procure that each of the Target Companies will not undertake any action that may
constitute a breach of any of the Media Pro Authorizations or any other
applicable licences or authorizations necessary for the operation of the Media
Pro Entertainment Business;



 
5.1.4
not dispose of or grant any option or right of pre-emption in respect of any
part of their assets, including, without limitation, the Ownership Interests in
the Media Pro Entertainment Business;

 

22

--------------------------------------------------------------------------------


 
 
5.1.5
not grant, issue or redeem any mortgage or other Encumbrance, Ownership
Interest, debenture or other security, or give any guarantee or indemnity or
otherwise agree to secure any obligation of a third party (except, in respect of
any indemnity, in the ordinary course of business), or create any Encumbrance
over any of its assets or undertakings or agree to do any of the same;



 
5.1.6
not create, allot, issue, acquire, repay or redeem any capital or any capital
convertible into Ownership Interests (other than pursuant to Clause 3.1.14), or
merge or consolidate with a corporate body or any other person, enter into any
demerger transaction or agree, arrange or undertake to do any of those things;



 
5.1.7
provide the Purchaser with full access to such information and personnel as the
Purchaser shall reasonably request in connection with the acquisition of the
Media Pro Entertainment Business, the Sale Securities and the transactions
contemplated hereby;



 
5.1.8
procure that the companies (including all Target Companies) operating within the
Media Pro Entertainment Business shall not do any of the items described in
Clause 5.2 without the prior written consent of the Purchaser;



 
5.1.9
not cause or do any act or thing, the commission of which would constitute a
breach of any Warranty contained herein or which would make any such Warranty
inaccurate at the Closing Date;



 
5.1.10
on becoming aware prior to the Closing Date of the occurrence of any matter,
event or circumstance which would constitute a breach of any of the Warranties
hereunder or which would make any of such Warranties inaccurate at the Closing
Date, promptly give written notice of such matter, event or circumstance to the
Purchaser before the Closing Date with sufficient details to enable the
Purchaser to assess accurately the impact of such matter, event or circumstance
and the Sellers shall use their best endeavors to promptly remedy the same; and



 
5.1.11
take such other actions as are required in order to consummate the Transaction
and to give full effect to this Agreement.



5.2
The Sellers shall procure that each of the Target Companies, during the period
from and including the Execution Date up to and including the Closing Date,
shall not, without the prior written consent of the Purchaser:



 
5.2.1
take any action that is likely to have a Material Adverse Effect;



 
5.2.2
permit any Target Company to enter into, extend or amend any contract or
commitment, or series of related contracts or commitments, with any Affiliate or
any other connected or related person with a value exceeding one hundred
thousand US Dollars (US$100,000) or its equivalent in any other currency;



 
5.2.3
borrow any additional money, draw down on any existing facilities or make any
payments out of or drawings on their bank account(s) (except routine or
committed payments) or amend or agree to amend (other than in compliance with
the terms of this Agreement) the terms of any borrowing or indebtedness in the
nature of borrowing from third parties or Affiliates. For the avoidance of
doubt, the restrictions set out in this Clause 5.2.3 shall apply to any actions
in relation to the ING Existing Facility;

 

23

--------------------------------------------------------------------------------


 
 
5.2.4
grant or terminate any lease or third party right in respect of any of the
assets owned by or on behalf of the Media Pro Entertainment Business;



 
5.2.5
enter into any leasing, hire purchase or other agreement or arrangement for
payment on deferred terms except in the ordinary course of business;



 
5.2.6
make any material change in the terms and conditions of employment or pension or
other benefits of its employees or the terms of any consulting agreement (other
then those which would be required by law and those made pursuant to any annual
salary review, such review being consistent with past practices) or terminate
the employment of any of the employees or consultant (except for cause or
pursuant to any Transaction Document);



 
5.2.7
enter into any agreement or arrangement with any unaffiliated third party other
than in the ordinary course of business consistent with past practice or, except
for Permitted Contracts, enter into any contract, agreement or relationship with
a Specific Related Party;



 
5.2.8
declare, make or pay any dividend or other distribution; or



 
5.2.9
save only as may be necessary to give effect to this Agreement or to the extent
the Purchaser has consented or agreed, cause or do any act or thing the
commission of which would constitute a breach of any of the Warranties herein or
which would make any of such Warranties inaccurate at the Closing Date.



5.3
CME Romania shall not, from and including the Execution Date up to and including
the Closing Date, dispose of or grant any option or right of pre-emption or any
other  Encumbrance in respect of any of the shares held by CME Romania in MPM
and MP BV, respectively.



6.
Warranties



6.1
Except to the extent fairly disclosed in the Disclosure Schedule, the Sellers
jointly and severally warrant to the Purchaser that each statement:



 
6.1.1
applicable to them contained in Part A of Schedule 3 is true and accurate in
every respect and not misleading as of the Execution Date; and



 
6.1.2
contained in Part B of Schedule 3 is true and correct in every respect and not
misleading as of the Execution Date.



6.2
Except to the extent fairly disclosed in the Supplementary Disclosure Schedule,
the Sellers jointly and severally warrant to the Purchaser that each statement:



 
6.2.1
applicable to them contained in Part A of Schedule 3 is true and accurate in
every respect and not misleading as of the Closing Date; and



 
6.2.2
contained in Part B of Schedule 3 is true and correct in every respect and not
misleading as of the Closing Date.



6.3
The Purchaser warrants to the Sellers that each statement applicable to it
contained in Part A of Schedule 3 is true and accurate in every respect and not
misleading as of the Execution Date.

 

24

--------------------------------------------------------------------------------


 
6.4
The Purchaser warrants to the Sellers that each statement applicable to it
contained in Part A of Schedule 3 is true and accurate in every respect and not
misleading as of the Closing Date.



7.
Sellers' Undertakings and Post-Closing Covenants



7.1
The Parties acknowledge that the Purchaser and the other Affiliates of CME are
subsidiaries of a U.S. reporting company and as such will be required to comply
with certain U.S. securities, anti-money laundering, anti-corruption and other
applicable laws. In particular, the Parties acknowledge and the Sellers and
their Affiliates agree that:



 
7.1.1
no member of the Media Pro Entertainment Business will use or offer to use,
directly or indirectly, any funds for any unlawful contribution, gift,
entertainment or other unlawful payment to any foreign or domestic government
official or employee, or any political party, party official, political
candidate or official of any public international organization in violation of
any applicable law, including, as applicable, the U.S. Foreign Corrupt Practices
Act of 1977, as amended; and 



 
7.1.2
each member of the Media Pro Entertainment Business has and will enforce the
anti-bribery compliance program of CME, which is designed to detect and prevent
any violations of applicable anti-bribery laws and which includes the adoption
and implementation of a policy against violations of applicable anti-bribery
laws, periodic training of appropriate officers and employees, appropriate due
diligence requirements on the retention and oversight of agents and business
partners, periodic testing of the effectiveness in detecting and reducing
violations of applicable anti-bribery laws and the internal controls system and
compliance policy of CME and reporting if any of the directors, officers, senior
managers or agents of the Media Pro Entertainment Business becomes a foreign or
domestic government official or employee, except for such an official or
employee in a governmental position that has no relevance to the Media Pro
Entertainment Business.



7.2
The Sellers undertake to the Purchaser not to make or pursue any claim against
the Target Companies or their respective subsidiaries or their respective
directors, officers, employees or agents in connection with assisting the
Sellers in giving the Warranties and/or entering into this Agreement or any
documents entered into pursuant to this Agreement.



7.3
The Sellers covenant with the Purchaser that they shall not, and procure that
their Affiliates shall not, for a period of five (5) years from the date of this
Agreement and without the prior written consent of the Purchaser:



 
(i)
within any territory in which CME or its Affiliates is operating or intends to
operate during such period:



 
(a)
compete directly or indirectly with the Media Pro Entertainment Business;



 
(b)
enter directly or indirectly into negotiations, or enter into any contractual or
other business arrangement with any third party to offer services that may
compete with the Media Pro Entertainment Business;



25

--------------------------------------------------------------------------------


 
 
(c)
directly or indirectly own, manage, operate, participate in, consult with or
work for any business which is engaged in the same business as the Media Pro
Entertainment Business;



 
(d)
attempt to induce, entice or solicit any current consignors, suppliers,
contractors, consultants or customers away, in whole of part, from the
Purchaser; or interfere or attempt to interfere with relations between the
Purchaser and such consignors, suppliers, contractors, consultants or customers;
and



 
(e)
do or say anything which is harmful to the goodwill of the Media Pro
Entertainment Business which may lead a person who has dealt with any of the
Target Companies at any time during the twenty-four (24) months prior to the
date of this Agreement to cease to deal with the Target Companies on
substantially equivalent terms to those previously offered or at all; and



 
(ii)
hire, make an offer, solicit, recruit or otherwise endeavour to entice away from
the Purchaser, its Affiliates or any of the Target Companies or their Affiliates
any person who is a director, officer or employee of the Purchaser, its
Affiliates or any of the Target Companies or their Affiliates, whether or not
such person would commit a breach of contract by reason of leaving service,



and the Sellers further covenant with the Purchaser that they shall not, and
procure that their Affiliates shall not, assist any other person to do any of
the foregoing acts.


7.4
Each and every obligation under Clause 7.3 shall be treated as a separate
obligation and shall be severally enforceable as such.



8.
Purchaser Undertakings & Post-Closing Covenants



The Purchaser shall, and shall procure that its Affiliates shall, ensure:


 
8.1.1
that CME, to the extent permitted by applicable law, maintains the Media Pro
business name and brands assigned pursuant to the relevant Trademark Assignments
and operates the content division of CME under such business name;



 
8.1.2
the timely performance of the obligations of CME under the Film Production and
Financing Terms and the post-closing items set out in further detail in Schedule
8;



 
8.1.3
that MPP, MPS and any other Target Company provide support to Universitatea de
Media in Bucharest, Romania at substantially the same levels as are provided by
such Person on the Execution Date; and



 
8.1.4
that MPS continues to preserve the inherited archive of costumes and set designs
and props existing as on the Execution Date from productions undertaken by MPS
prior to its privatization in 1997 in substantially the same manner as on the
Execution Date.



9.
Termination



9.1
This Agreement may be terminated at any time by mutual written consent of the
Parties.

 

26

--------------------------------------------------------------------------------


 
9.2
In the event that:



 
9.2.1
the substantially final version of the Supplementary Disclosure Schedule that is
delivered pursuant to Clause 4.4 contains or refers to a fact or matter; or



 
9.2.2
in the period between the Execution Date and Completion Date, the Purchaser
becomes aware of or is notified pursuant to Clause 5.1.10 of a fact or matter,



that in the reasonable opinion of the Purchaser is materially adverse to the
assets, business, results of operations, financial condition or prospects of the
Media Pro Entertainment Business; the Purchaser shall have the right to
terminate this Agreement subject to the Purchaser immediately notifying the
Sellers that the Purchaser has formed such an opinion and for a period of twenty
Business Days after service of such notice, the parties shall negotiate in good
faith to avoid termination of this Agreement.  In the event that the parties
fail to agree the terms on which termination of this Agreement would be avoided
within such period, the Purchaser shall be entitled at its sole discretion to
proceed with the termination of this Agreement immediately upon notice to the
Sellers.  For the avoidance of doubt, any fact or matter referred to in Clauses
9.2.1 or 9.2.2 that in the reasonable opinion of the Purchaser shall be
considered to be materially adverse to the assets, business, results of
operations, financial condition or prospects of the Media Pro Entertainment
Business shall include any event, act or omission that will result in a
liability or loss of EUR 100,000 to Media Pro Entertainment Business that is not
compensated or remedied by the Sellers to the satisfaction of the Purchaser
within twenty Business Days of the delivery of the notice referred to in this
Clause 9.2.


9.3
Without prejudice to Clause 9.1 and subject to Clause 9.2, this Agreement may be
terminated:



 
9.3.1
at any time prior to the Closing Date by the Sellers if there has been a
material breach of any covenant, warranty or other obligation of the Purchaser
hereunder or under any other Transaction Document and such breach shall not have
been cured with five (5) Business Days of the Purchaser becoming aware of such
breach or after receipt of notice from the Sellers specifying the breach and
requesting that such breach be remedied; and



 
9.3.2
at any time prior to the Closing Date by the Purchaser, if there has been a
material breach of any covenant, representation or warranty or other obligation
of the Sellers hereunder or under any other Transaction Document and such breach
shall not have been cured with five (5) Business Days of the Sellers becoming of
such breach or after receipt of notice from the Purchaser specifying the breach
and requesting that such breach be remedied.



9.4
This Agreement shall terminate automatically on the Longstop Date if any
Condition Precedent shall not have been satisfied or waived prior to such date
as a result of:



 
9.4.1
any action or failure to act on the part of the Purchaser (other than any such
action or failure to act that is due to the gross negligence or willful
misconduct of the Seller); and



 
9.4.2
any action or failure to act on the part of the Seller (other than any such
action or failure to act that is due to the gross negligence or willful
misconduct of the Purchaser).

 

27

--------------------------------------------------------------------------------


 
9.5
Clauses 6 and 10 to 27 (inclusive) and Schedule 3 shall survive termination of
this Agreement.



9.6
Each Party's further rights and obligations under this Agreement shall cease
immediately on termination of this Agreement, but termination shall not affect a
Party's rights and obligations which have accrued prior to the date of
termination or rights and obligations under any of the surviving provisions set
out in Clause 9.5.



10.
Indemnity



10.1
The Sellers shall indemnify and keep indemnified the Purchaser and its
Affiliates and subsidiaries, and their respective representatives, officers,
directors, shareholders and Controlling persons (the "Purchaser Protected
Parties") from and against all costs, Claims, demands, damages, expenses,
penalties, fines, liabilities, losses and diminution in value (including the
fees and expenses of investigation and counsel), whether or not involving a
Third Party Claim, (collectively, "Losses") whatsoever arising out of or in
connection with:



 
10.1.1
any false, incorrect or misleading Warranty made by the Sellers or any of their
Affiliates;



 
10.1.2
any breach or non-fulfillment of any covenant or undertaking in this Agreement
or any other Transaction Documents by the Sellers or any of its Affiliates;



 
10.1.3
any and all liability whatsoever, however imposed, whether paid by the
Purchaser, its Affiliates or any of the Target Companies in respect of any
fraudulent or criminal act or omission by the Sellers or any of their Affiliates
or any officer, director, representative, employee or agent thereof in respect
of the ownership and operation of the Media Pro Entertainment Business; and



 
10.1.4
any items subject to indemnifications as identified in Clauses 10.2.



10.2
In addition to the foregoing provisions of Clause 10.1, without limiting the
generality of such provisions, the Sellers agree to indemnify and hold harmless
the Purchaser Protected Parties against any Losses in respect of:



 
10.2.1
any and all liability whatsoever, however imposed (including any Claim asserted
or deficiency assessed against or collected from or paid by the Purchaser or the
Target Companies), in respect of any Taxes (including any penalties, interest
and fines thereon, whenever accrued in respect of the Media Pro Entertainment
Business) of the Target Companies for any and all periods up to and including
the period ending on the Closing Date in respect of the Media Pro Entertainment
Business (including in connection with any Tax return filed after the Closing
Date in respect of the Media Pro Entertainment Business for any period prior to
the Closing Date), except for payments in respect of VAT, withholding tax, CIT
and PIT and any penalties in respect thereon that are properly provided for in
the Management Accounts dated as at 30 June 2009;



 
10.2.2
any Claims by or on behalf of any owner or former owner of interests in the
capital of the Target Companies in respect of the ownership of Ownership
Interests of the Target Companies in connection with an act, omission, event or
circumstance occurring or existing on or prior to the Closing Date;

 

28

--------------------------------------------------------------------------------


 
 
10.2.3
except as fairly disclosed in paragraph 10.2.3 of Schedule 4, any Third Party
Claims in respect of the Intellectual Property of the Media Pro Entertainment
Business or the Media Pro Trademarks in connection with an act, omission, event
or circumstance occurring or existing on or prior to the Closing Date;



 
10.2.4
except as fairly disclosed in paragraph 10.2.4 of Schedule 4, any court action
or proceeding, arbitration, litigation, investigation or suit (whether civil,
criminal or administrative) by any Governmental Authority in respect of any act,
omission, event or circumstance relating to the period on or before the Closing
Date in respect of the Media Pro Entertainment Business; and



 
10.2.5
any revocation, cancellation, restriction or impairment to any of the Media Pro
Authorizations arising from an act, omission, event or circumstance that
occurred or was in existence on or before the Closing Date.



10.3
Any Claim under Clause 10.1 or 10.2 shall be asserted by written notice from the
Purchaser Protected Party asserting such Claim (the "Indemnified Party") to the
Party from whom indemnification is sought.



10.4
The notice referred to in Clause 10.3 shall include information regarding the
nature and basis for the Indemnity Claim and the amount of Losses demanded
(estimating, to the extent reasonably practicable, the Indemnified Party's
calculation of the Losses thereby suffered by it).



11.
Limitations on Liability



11.1
The Sellers shall not be liable for a Claim in respect of:



 
11.1.1
a Warranty contained in paragraph 10 of Schedule 3 unless the Purchaser has
notified the Sellers or either of them of such Claim not later than three (3)
months after the expiry of the period specified by law during which an
assessment of that liability to Tax may be issued by the relevant Tax Authority;
and



 
11.1.2
any other Warranty unless the Purchaser has notified the Sellers or either of
them of the Warranty Claim within 36 months of the Closing Date.



11.2
The provisions of Clause 11.1 shall not apply in any way to the Warranties
contained in Part A of Schedule 3 or in paragraphs 1, 14 or 17 of Part B of
Schedule 3.



11.3
The maximum liability of the Sellers to the Purchaser and its Affiliates for any
Losses arising from or related to:



 
11.3.1
any false, incorrect or misleading Warranty; and



 
11.3.2
any other breach of a term of this Agreement and indemnification relating to
such matters,



shall be the amount of Losses suffered.


11.4
Nothing in this Clause 11 shall have the effect of limiting the liability of the
Sellers in respect of any Claim arising as a result of fraud, willful misconduct
or willful concealment.

 

29

--------------------------------------------------------------------------------


 
11.5
The Sellers shall not be liable for a Claim in respect of a Warranty:



 
11.5.1
to the extent that the Purchaser has received payment under an valid insurance
policy in respect of such Claim;



 
11.5.2
if the Claim results from an act by the Sellers undertaken at the specific
request or direction of the Purchaser provided that that the Sellers have not
deviated from that specific request or direction;



 
11.5.3
to the extent the matter giving rise to the Claim would not have arisen but for
the passing of, or change in applicable law occurring after the Closing Date;



11.6
The Purchaser shall not be entitled to recover more than once in respect of a
particular Claim.



12.
Guarantee



12.1
In consideration of the Purchaser entering into this Agreement, the Guarantor
irrevocably and unconditionally guarantees to the Purchaser the due and punctual
performance of all present and future liabilities and obligations of the Sellers
contained in or arising from Clauses 2, 3, 4, 5, 6, 7, 10 and 23 and Schedule 3
of this Agreement and Sections 2, 4 and 6 of the Subscription Agreement (the
"Guaranteed Obligations").



12.2
If for any reason the Sellers fail to observe the timely performance of any or
all of the Guaranteed Obligations, the Guarantor will within ten Business Days
after receiving a demand in writing from or on behalf of the Purchaser fulfil or
procure fulfilment of all such Guaranteed Obligations of the Sellers in
compliance with the terms of this Agreement and so that the same benefits shall
be conferred on the Purchaser as they would have received if such Guaranteed
Obligations had been duly performed and satisfied by the Sellers in a timely
manner and will indemnify and keep indemnified the Purchaser from and against
all liabilities, damages, costs, claims, losses and expenses incurred or
suffered by the Purchaser in connection with the failure by the Sellers to
observe the timely performance of any such Guaranteed Obligation.



12.3
The Guarantor's obligations under Clauses 12.1 to 12.2 (inclusive) are
continuing obligations and are not satisfied, discharged or affected by an
intermediate payment or intermediate or partial settlement of account by, or a
change in the constitution or control of, or merger or consolidation with any
other person of, or the insolvency of, or bankruptcy, winding up or analogous
proceedings relating to, the Seller(s).



12.4
The Guarantor's liabilities under Clauses 12.1 to 12.2 (inclusive) are not
affected by an arrangement which the Purchaser may make with the Seller(s) or
with another person which (but for this Clause 12.4) might operate to diminish
or discharge the liability of or otherwise provide a defence to a surety.



12.5
Without affecting the generality of Clause 12.4, the Purchaser may at any time
as it thinks fit and without reference to the Guarantor and without prejudice to
the Guarantor's obligations under this Clause 12:



 
12.5.1
grant a time for payment or any other indulgence or agree to an amendment,
variation, waiver or release in respect of an obligation of the Seller(s) under
this Agreement, any document delivered pursuant to this Agreement or any other
Transaction Document;

 

30

--------------------------------------------------------------------------------


 
 
12.5.2
give up, deal with, vary, exchange or abstain from perfecting or enforcing other
securities or guarantees held by the Purchaser;



 
12.5.3
discharge a party to other securities or guarantees held by the Purchaser and
realise all or any of those securities or guarantees; and



 
12.5.4
compound with, accept compositions from and make other arrangements with the
Seller(s) or a person or persons liable on other securities or guarantees held
or to be held by the Purchaser.



12.6
So long as the Seller(s) is/are under an actual or contingent obligation to the
Purchaser under this Agreement, any document delivered pursuant to this
Agreement or any other Transaction Document, the Guarantor shall not exercise a
right which he may at any time have by reason of the performance of his
obligations under Clauses 12.1 to 12.2 (inclusive) to be indemnified by the
Seller(s), to claim a contribution from another surety of the obligations of the
Seller(s) or to take the benefit (wholly or partly and by way of subrogation or
otherwise) of any of the Purchaser's rights under this Agreement, any document
delivered pursuant to this Agreement or any other Transaction Document.



12.7
The Guarantor's liabilities under Clauses 12.1 to 12.2 (inclusive) are not
affected by the avoidance of an assurance, security or payment or a release,
settlement or discharge which is given or made on the faith of an assurance,
security or payment, in either case, under an enactment relating to bankruptcy
or insolvency.



12.8
Subject to Clause 12.2, the Guarantor waives any right he may have of first
requiring the Purchaser (or any trustee or agent on its behalf) to proceed
against or enforce any other rights or security or claim payment from any person
before claiming from the Guarantor under this Clause 12.  Subject to Clause
12.2, this waiver applies irrespective of any applicable law or any provision of
the Agreement, any document delivered pursuant to this Agreement or any other
Transaction Document.



13.
Notices



13.1
Any notice or other communication to be given under this Agreement shall be in
writing, in the English language, and shall be deemed to have been duly given to
a Party:



 
13.1.1
on receipt, when delivered personally;



 
13.1.2
on the next following Business Day following being transmitted by facsimile with
suitable proof of transmission; or



 
13.1.3
three Business Days following being sent by an international courier service.



31

--------------------------------------------------------------------------------


 
13.2
For the purposes of this Clause, the authorized address and facsimile details of
the Parties shall be as follows:



if to the Purchaser:


CME Production B.V.
Dam 5b
Amsterdam JS 1012
The Netherlands


Attn: Director


Tel.: +31 20 626 8867
Facsimile: +31 20 423 1404


with a copy to:


Central European Media Enterprises Ltd.
c/o CME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom
Attn: General Counsel


Tel.: +44 207 127 5834
Facsimile: +44 207 127 5801
 
if to CME Romania:


CME Romania B.V.
Dam 5b
Amsterdam JS 1012
The Netherlands


Attn: Director


Tel.: +31 20 626 8867
Facsimile: +31 20 423 1401


with a copy to:


Central European Media Enterprises Ltd.
c/o CME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom
Attn: General Counsel


Tel.: +44 207 127 5834
Facsimile: +44 207 127 5801

 
if to Media Pro Management:


7-9 Prof. Dimitrie Gerota Street, 1st
|Floor,District 2, Bucharest Romania
Attn: Director
Tel.: +40 31 825 6503
Facsimile: +40 31 825 6510
 
if to MP BV:
 
Teleport Boulevard 140, 1043EJ, 1000 CV,
Amsterdam, Netherlands
Attn: Director
Tel.: +31 20 5405860
Facsimile:+31 20 644 7011

 
or such other address as such Party may notify to the other Parties in writing
from time to time in accordance with the requirements of this Clause, such
notice to be effective five (5) Business Days after the date of such notice or
following such longer period as may be set out in such notice.


13.3
Any notice given under this Agreement outside Working Hours of the place to
which it is addressed shall be deemed not to have been given until the start of
the next period of Working Hours in such place.



14.
Entire Agreement



14.1
This Agreement constitutes the entire agreement between the Parties and
supersedes any arrangements, understanding or previous agreement between them
relating to the subject matter to which it relates.



14.2
Each Party acknowledges that in entering into this Agreement it does not rely
on, and shall have no remedy in respect of, any statement, representation,
assurance or warranty of any person other than as expressly set out in this
Agreement.



14.3
Nothing in this Clause operates to limit or exclude any liability for fraud or
willful misconduct.



15.
Third Party Rights



15.1
Subject to Clause 10, no person who is not a party to this Agreement shall have
any rights under the Contracts (Rights of Third Parties) Act 1999 to enforce a
term of this Agreement.

 

32

--------------------------------------------------------------------------------


 
15.2
The Purchaser Protected Parties shall have the right under the Contracts (Rights
of Third Parties) Act 1999 to enforce Clause 10 and any other relevant Clause
necessary for the enforcement of the indemnities therein.



16.
Amendments



16.1
This Agreement may be amended or modified only if in writing (including a
written document evidenced by a facsimile transmission) and signed by each of
the Parties.



16.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.



16.3
None of the terms of this Agreement may be waived except by an instrument in
writing duly executed by the waiving Party.



17.
Costs and Expenses



Except as specified herein, each Party shall be liable for its own costs and
expenses in relation to the negotiation, preparation, execution and carrying
into effect of this Agreement.


18.
Set-off and Gross-up



18.1
A payment made under this Agreement by one Party to the other shall be made free
of any right of counterclaim or set-off and without deduction or withholding of
any kind, other than any deduction or withholding required by law.



18.2
If a Party is required by law to make a deduction or withholding, it shall, at
the same time as the payment which is the subject of the deduction or
withholding payable under this Agreement, pay to the other Party such additional
amount as shall be required to ensure that the net amount received by the other
Party under this Agreement will equal the full amount which would have been
received by it had no such deduction or withholding been required to be made.



19.
Assignment



The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted
assigns.  No Party may assign its rights (or for the avoidance of doubt, its
obligations) under this Agreement without the express written consent of the
other Parties, which shall not be unreasonably withheld or delayed.


20.
Confidentiality



20.1
No Party shall divulge or communicate to any person (other than those of its
shareholders, directors, employees and professional advisers whose province it
is to know the same) or use or exploit for any reason whatsoever this Agreement
or the matters contemplated hereby or the information disclosed by any of the
other Parties, and shall use its reasonable endeavors to prevent its employees
from so acting.



20.2
Notwithstanding the provisions of Clause 20.1, any Party may make an
announcement or disclosure concerning this Agreement:

 

33

--------------------------------------------------------------------------------


 
 
(i)
if required by law or any requirement of any securities exchange or Governmental
Authority to which that Party is subject, wherever situated, whether or not the
requirement has the force of law, or



 
(ii)
to a Party's or its Affiliates' directors, officers, employees, professional
advisers, counsel, rating agencies, and lenders or other providers of funds (a)
who are directly concerned with this Agreement or any related arrangements or
transactions, (b) whose knowledge of such information is reasonably necessary;
and (c) who by its position or otherwise is under a duty to observe
confidentiality in dealing with this Agreement and such related arrangements or
otherwise must comply with the provisions of this Agreement in respect of
confidentiality.



20.3
The restrictions contained in this Clause shall continue to apply for a period
of two (2) years following the expiration or termination of this Agreement.



21.
Announcements



21.1
Subject to Clause 21.2, no Party shall make or issue a public announcement,
communication or circular concerning the Transaction unless it has first
obtained the other Parties' written consent, which may not be unreasonably
withheld or delayed.



21.2
Clause 21.1 does not apply to a public announcement, communication or circular
required by law or by a rule or regulation of a listing authority, a stock
exchange or a Governmental Authority to which the relevant Party is subject,
provided that the public announcement, communication or circular shall so far as
is practicable be made after consultation with the other Parties and after
taking into account the reasonable requirements of the other Parties as to its
timing, content and manner of making or despatch.



22.
Severability



If any provision of this Agreement (or of any document referred to herein) is
held to be illegal, invalid or unenforceable in whole or in part, the legality,
validity and enforceability of the remaining provisions of this Agreement (or
such other document) shall not in any way be affected or impaired thereby.  If
any provision or part of this Agreement (or any document referred to herein) is
held to be illegal, invalid or unenforceable, then the Parties shall use
reasonable endeavors to the fullest extent permitted by law to amend the terms
of this Agreement to give effect to the transactions contemplated hereby, and if
any invalid, unenforceable or illegal provision would be valid, enforceable or
legal if some part of it were deleted or modified, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the Parties.


23.
Further Assurance



Each of the Parties shall, at the request of the other Party, promptly do or so
far as each is able procure the doing, of all such acts and/or execute or
procure the execution of all such documents in a form satisfactory to such other
Party concerned as they may reasonably consider necessary for giving full effect
to this Agreement and securing to such other Party the full benefit of the
rights, powers and remedies conferred upon them in this Agreement.
 
34

--------------------------------------------------------------------------------



 
24.
Waivers



No failure or delay by a Party in exercising any right, power or privilege under
this Agreement shall operate as a waiver of that right, power or privilege and
no single or partial exercise by a Party of any right, power or privilege shall
preclude any further exercise of that right, power or privilege or the exercise
of any other right, power or privilege.


25.
Counterparts



This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document, provided that each Party executes at least one (1)
counterpart.


26.
Governing Law and Jurisdiction



This Agreement shall be governed by and construed in accordance with the laws of
England.


27.
Dispute Resolution



27.1
Any disputes, claims or controversy arising out of or related to this Agreement,
including any question as to its formation, validity, interpretation or
termination, which cannot be resolved by negotiations between the Parties shall
be settled by arbitration on an ad hoc basis in accordance with the Rules of the
London Court of International Arbitration, which are deemed to be incorporated
by reference into this Clause, except to the extent modified by this
Clause.  The tribunal shall consist of three (3) arbitrators. The Purchaser or
CME Romania (as applicable) and the Sellers shall each nominate one (1)
arbitrator and the third (3rd) arbitrator shall be appointed by the two (2)
arbitrators nominated by the Parties.  Either of the Purchaser or the Seller
shall have the right to initiate the proceedings.

 
27.2
The seat of the arbitration shall be London, England.  The language of the
arbitration shall be English, except that any party to the arbitration may
submit testimony or documentary evidence in Romanian, whereupon it shall also
furnish a certified translation or interpretation of any such evidence into
English.



27.3
If any dispute arising out of or relating to this Agreement (hereinafter
referred to as a "Related Dispute") raises issues which are substantially the
same as or connected with issues raised in another dispute which has already
been referred to arbitration under this Agreement or another Transaction
Document (an "Existing Dispute"), the tribunal appointed or to be appointed in
respect of any such Existing Dispute shall also be appointed as the tribunal in
respect of any such Related Dispute.  Where, pursuant to the foregoing
provisions, the same tribunal has been appointed in relation to two or more
disputes, the tribunal may, with the agreement of all the parties concerned or
upon the application of one of the parties, being a party to each of the
disputes, order that the whole or part of the matters at issue shall be heard
together upon such terms or conditions as the tribunal thinks fit.  The tribunal
shall have power to make such directions and any interim or partial award as it
considers just and desirable.



27.4
Each of the Parties agree that money damages would not be a sufficient remedy
for any breach of this Agreement by them and that in addition to all other
remedies, the Purchaser shall be entitled to specific performance and to
injunctive or other equitable relief as remedies for any such breach or
threatened breach of this Agreement by the Sellers without proof of actual
damages.  The Parties agree not to oppose the granting of such relief, and to
waive, and to use their best endeavors to cause any Affiliate to waive, any
requirement for the securing or posting of any bond in connection with such
remedy.


[Signature page follows]
 
35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first written above.


SIGNED
for and on behalf of
CME PRODUCTION B.V.
 
 
 
)
)
)
)
)
)
)
)
)


/s/ Alphons van Spaendonck
A.N.G.V. Spaendonck
Managing Director


/s/ Henk van Wijlen
H.A. van Wijlen on behalf of Pan-Invest B.V.
Managing Director



SIGNED
for and on behalf of
CME ROMANIA B.V.
 
 
 
)
)
)
)
)
)
)
)
)


/s/ Alphons van Spaendonck
A.N.G.V. Spaendonck
Managing Director


/s/ Henk van Wijlen
H.A. van Wijlen on behalf of Pan-Invest B.V.
Managing Director





SIGNED
by ADRIAN SARBU
 
 
)
)
)
)
)


/s/ Adrian Sarbu





SIGNED
for and on behalf of
MEDIA PRO MANAGEMENT S.A.
 
)
)
)
)
)


/s/ Gheorghe Liviu
Gheorghe Liviu



 
SIGNED
for and on behalf of
MEDIA PRO B.V.
 
 
 
)
)
)
)
)
)
)
)
)



/s/ Seastrom Liliana Florentina
Seastrom Liliana Florentina
 
 
 

 
 
36

--------------------------------------------------------------------------------